DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 13-20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment.  An attempt was made to the expedite prosecution by providing an Examiners Amendment by bringing claims 8 into claim 1 and claim 20 into claim 13 to bring the case into allowance.  The applicant preferred a final rejection to get a detailed view of the new grounds of rejection.  
Applicant’s arguments with respect to claim 9 (the method claim) have been fully considered and are persuasive.  Claim 9 now is indicated as allowable.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 13, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGidio (US 2016/0047617) in view of Chae (US 2019/0145738).


Regarding claim 1 and  13, DeGidio discloses a device for pulling a trigger of a firearm (Title; Abstract), said device comprising: an actuator 186 (Fig. 3) mountable on said firearm adjacent to said trigger 12 (Fig. 3, 4), said actuator having a body movable into engagement with said trigger for pulling said trigger, said body being moveable out of engagement with said trigger to permit said trigger to reset (Par. 0042); a controller (Par. 0045; “the actuator 100 may be actuated or activated via a controller coupled to the actuator 100 through a wireless connection”) in communication with said actuator, said controller adapted to transmit a first command to said actuator for moving said body into engagement with said trigger for pulling said trigger, and a second command to said actuator for moving said body out of engagement with said trigger; and a switch in communication with said controller, said switch adapted to transmit: a first signal to said controller for causing said controller to transmit said first command to said actuator (Par. 0042: “Upon receiving a signal from the remote firing mechanism 200 via the conductor 204 and plug 121, the motor 122 rotates the shaft 124 about the axis 125 approximately 90.degree. in a clockwise direction as viewed in the orientation shown in FIGS. 10 and 11.”; Par. 0042, “Once cam 186 has been rotated approximately 90.degree. (and thus has achieved the position shown in FIG. 11), the motor 122 rotates shaft 124, member 182, and cam 186 in a counter clockwise direction as viewed in the orientation shown in FIGS. 10 and 11, in order to return cam 186 to the starting orientation shown in FIG. 10. It should be appreciated that, in some embodiments, motor 122 can be directed to maintain the rotated position shown in FIG. 11 such that trigger 12 remains depressed for an extended period of time, in order to maintain fully automatic fire from the rifle 10.”) 
DeGidio clearly discloses one signal which executes the two commands as claimed, the command for moving said body into engagement with said trigger for pulling said trigger and a 
The difference between DeGidio and the claimed invention is that DeGidio does not expressly disclose wherein the switch transmits and second signal to said controller for causing said controller to transmit said controller to transmit said second command to said actuator.
Chae teaches an analogous device for pulling a trigger of a firearm (Title) that uses controller to transmit a first signal for transmitting a first command of firing (Par. 0076; “the control signal generator 170 generates a shooting control signal to control the weapon 11 to shoot the targets in the order determined by the shooting order determinator 160. The shooting control signal may include information about the targets, such as azimuths, elevations and distances arranged such that the weapon 11 can aim at the targets in the shooting order”)
and second signal to transmit a second command to stop firing (Par. 0078: “The control signal generator 170 generates a shooting stop signal to control the weapon 11 to stop shooting when a shooting stop command is input to the input interface 130. When the shooting stop signal is generated, the communication interface 110 may immediately transmit the shooting stop signal to the weapon 11 so that the weapon 11 can immediately stop shooting.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeGidio such that the controller transmitted a second signal to control stopping the firing of the weapon, as taught by Chae, to obtain the desired result of immediately stopping firing in automatic mode when desired to do so before the preset extending period of time expires.

Regarding claim 2 and 14, DeGidio further disclose wherein said actuator comprises: a servomotor 122 having a rotatable shaft 182 oriented transversely to a line of motion of said trigger; an arm (defined by cam 186) mounted on said shaft and extending transversely thereto, said arm having a free end engageable with said trigger upon rotation of said shaft (Fig. 5 and 6).
Regarding claim 4-6, and 16-18, DeGidio further discloses wherein said switch comprises a pressure sensitive switch (Par. 0042: “the operator actuates the motor 122, such as, for example, by depressing a firing button” Applicant should note that the firing button is a push to close switch, that is momentary)

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeGidio and Chae, as applied to claims 1, 2, 4-6, 13, 14, 16-18, and further in view of Rudakevych et al (US 2008/0121097) [hereinafter Rudakevuch].
Regarding claims 3 and 15, DeGidio is silent to the details of the controller and does not expressly disclose wherein said controller comprises a microprocessor.
Rudakevych teaches an analogous device for pulling a trigger of a firearm (Title; Abstract) and that it is known in the art to have a controller 1020 that comprising a microprocessor 1050 (Fig. 2).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of DeGidio and Chae such that controller had a microprocessor, in view of Rudakevych, because the substitution of one known controller for another would have .   

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeGidio and Chae, as applied to claims 1, 2, 4-6, 13, 14, 16-18, and further in view in view of Skone-Palmer (US 3,828,458). 
Regarding claim 7 and 19, DeGidio does not discloses a conduit in fluid communication with said pressure sensitive switch, said conduit for conveying a change in gas pressure to said pressure sensitive switch. However DeGidio does disclose that the system may be a pneumatic system (Par. 0041) and still comply with the principles of the disclosed invention.  
	Skone-Palmer teaches an analogous device for pulling a trigger of a firearm (title/abstract) and a conduit 23 in fluid communication with a switch 15 (the plunger of Skone-Palmer can be reasonably and broadly construed as a switch which activates the trigger), said conduit for conveying a change in gas pressure to said pressure sensitive switch (Fig. 1; Claim 6).
	Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of DeGidio and Chae such the system had a conduit in fluid communication with said pressure sensitive switch, said conduit for conveying a change in gas pressure to said pressure sensitive switch, in view of Skone-Palmer, because the substitution of .  
Allowable Subject Matter
Claims 9-12 are allowed.
Claims 8 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 9, the prior art of record fails to disclose or render obvious the combination including a method for remotely pulling a trigger of a firearm as claimed specifically in combination with measuring a time period between transmitting said first signal and said second signal; if said time period is less than a threshold value, then said controller moving said actuator into said second position thereby pulling said trigger and then moving said actuator into said reset position in response to said second signal; if said time period is greater than said threshold value then said controller moving said actuator into said reset position in response to said second signal.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claims 8 and 20, the prior art of record fails to disclose or render obvious the combination including: wherein said controller transmits a third command to said actuator for moving said body into engagement with said trigger in preparation for pulling said trigger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641